Citation Nr: 1019808	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  07-11 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado


THE ISSUES

1.  Entitlement to a compensable initial disability 
evaluation for residuals of left tympanoplasty.

2.  Entitlement to a compensable initial disability 
evaluation for a low back disability.

3.  Entitlement to a compensable initial disability 
evaluation prior to December 12, 2007, and an evaluation 
greater than 10 percent from December 12, 2007, for a right 
ankle disability.

4.  Entitlement to a compensable initial disability 
evaluation prior to December 12, 2007, and an evaluation 
greater than 10 percent from December 12, 2007, for a left 
ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to August 
1984 and from October 1986 to September 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs Regional Office in Denver, 
Colorado.

The Veteran was scheduled for a videoconference Board hearing 
in February 2009, for which he did not appear.  The Board may 
therefore proceed with this decision as though the request 
for a hearing before the Board were withdrawn.


FINDINGS OF FACT

1.  The Veteran left ear does not show evidence of 
symptomatic residuals of tympanoplasty.

2.  The Veteran's low back does not show objective evidence 
of limitation of motion, with flexion to greater than 85 
degrees and combined range of motion of the thoracolumbar 
spine to greater than 235 degrees; there was no muscle spasm, 
guarding, localized tenderness not resulting in abnormal gait 
or abnormal spinal contour, no vertebral body fracture with 
loss of 50 percent or more of the height, and no 
incapacitating episodes.

3.  The Veteran's right and left ankles did not show 
objective evidence of painful or limited motion prior to 
December 12, 2007.  

4.  The Veteran's right and left ankles do not show ankylosis 
of the joint, or marked limitation of motion, or malunion of 
the os calcis or astragalus, or astragalectomy.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for residuals of 
left tympanoplasty have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 
6211 (2009).

2.  The criteria for a compensable rating for a back 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.7, 4.21, 4.71a, 
Diagnostic Code 5242 (effective September 26, 2003).

3.  The criteria for compensable ratings for right and left 
ankle disabilities were not met prior to December 12, 2007.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1-4.7, 4.21, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5010, 5270-5274 (2009).

4.  The criteria for ratings higher than 10 percent each for 
right and left ankle disabilities have not been met at any 
time.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.1-4.7, 4.21, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5010, 5270-5274 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Increased disability evaluations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  This is known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999); see AB v. Brown, 6 Vet. 
App. 35 (1993) (a claim for an original or an increased 
rating remains in controversy when less than the maximum 
available benefit is awarded).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Reasonable doubt as to the degree of 
disability will be resolved in the veteran's favor. 
 38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

2.  Left ear, status post tympanoplasty

Under the Rating Schedule, perforation of the tympanic 
membrane is evaluated by application of Diagnostic Code 6211.  
Under this code, a noncompensable disability rating is 
awarded for perforation of the tympanic membrane.  If there 
is chronic otitis externa with swelling, dry and scaly or 
serous discharge, and itching requiring frequent and 
prolonged treatment, a 10 percent evaluation may be warranted 
under Diagnostic Code 6210.  If there is recurrent tinnitus, 
a 10 percent evaluation may be warranted under Diagnostic 
Code 6260.  If there is peripheral vestibular disorder, 
Diagnostic Code 6204 may be applied to rate dizziness.  Other 
disorders of the ear, rated by application of Diagnostic 
Codes 6200 through 6209, may be rated by hearing impairment.

The RO granted service connection at a noncompensable rating 
for residuals of left tympanoplasty in the December 2005 
rating decision on appeal.  The Veteran contends that he 
merits a compensable rating for this disability.

The Veteran was afforded a VA examination in August 2005.  
The Veteran reported recurrent episodes of external otitis 
since the surgical repair of his ruptured left tympanic 
membrane in 1994.  He was not under therapy at the time of 
the examination.  

Upon physical examination, there was cerumen impaction in the 
left ear canal which prevented visualization of the tympanic 
membrane.  The examiner diagnosed ruptured left tympanic 
membrane status post tympanoplasty in 1994. 

An August 2005 VA audiological evaluation revealed hearing to 
be within normal limits bilaterally with no use of assistive 
hearing aids and no complaints of tinnitus, providing 
evidence against this claim.

The RO assigned a noncompensable evaluation based upon these 
results in its December 2005 rating decision, finding no 
evidence of residual disabling symptoms of the surgically 
repaired perforation of the tympanic membrane.

The Veteran was afforded another VA examination in December 
2007.  The Veteran reported that he sustained an episode of 
otitis media in 1994 that resulted in a left tympanic 
membrane perforation which was treated surgically with a 
tympanoplasty.  The Veteran reported that he develops an 
episode of left otitis externa approximately once annually, 
which he treats with over-the-counter antibiotic ear drops 
for approximately one week.  He stated that he is otherwise 
asymptomatic in terms of his status post left ear 
tympanoplasty procedure with the exception of a chronic 
problem performing a Valsalva maneuver while descending from 
air flights in the effort to clear the left middle ear.  The 
Veteran reported that he had not sustained a recurrent left 
tympanic membrane rupture.  

On physical examination, the left ear external canal was 100 
percent occluded by cerumen and visual examination was not 
possible.  The examiner noted that the right tympanic 
membrane and external auditory canal were clear and normal.  
The diagnosis was status post 1994 left tympanoplasty.

The results above provide evidence against this claim, 
clearly indicating that the higher criteria are not met for 
any of the Diagnostic Codes for disabilities of the ear.  
There has been no evidence of recurrent perforation of the 
left tympanic membrane, hearing loss, tinnitus, chronic 
otitis externa, or other impairment of function of the left 
ear to merit a compensable evaluation.

In summary, the schedular criteria for the 10 percent rating 
for residuals of left tympanoplasty are not met, and such 
rating is not warranted.  The facts and examination cited 
above provide negative evidence against the Veteran's claim, 
outweighing his statements, and show that his status post 
tympanoplasty of the left ear does not meet any of the 
diagnostic criteria for a 10 percent evaluation.  

Upon a complete review of the evidence of record, the Board 
finds no basis to award a compensable disability rating for 
the Veteran's status post tympanoplasty of the left ear.  38 
C.F.R. § 4.7.  

3.  Low back disability

With regard to the Veteran's low back disability, service 
connection was granted in the December 2005 rating decision 
on appeal at an initial noncompensable rating, effective 
since separation.  The Veteran contends that he merits a 
higher evaluation for his back.

The Board notes that the rating criteria for back 
disabilities underwent several amendments in the years 
immediately prior to when this claim was filed.  However, the 
latest amendments took place in September 2003.  This claim 
was filed in 2005.  Therefore, the Board only need consider 
the current applicable criteria for this disability.

The amendments renumbered the diagnostic codes and create a 
General Rating Formula for Diseases and Injuries of the 
Spine, based largely on limitation or loss of motion, as well 
as other symptoms.  The amendments also allow for 
intervertebral disc syndrome (Diagnostic Code 5243), 
ankylosing spondylitis (Diagnostic Code 5240), and spinal 
stenosis (Diagnostic Code 5238) to be evaluated under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.

The VA has evaluated the Veteran's low back disability under 
Diagnostic Code 5242 as lumbar spine degenerative disc 
disease and degenerative joint disease.  The Board will refer 
to the Veteran's disability as a "back disability" and 
consider all applicable criteria for evaluating the 
disability rating.

The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  Under the revised 
regulations, intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R.   § 4.25 (the combined rating 
table) separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.

Effective September 23, 2002, intervertebral disc syndrome 
warrants a 10 percent evaluation when the veteran has 
incapacitating episodes having a duration of at least one 
week but less than 2 weeks during the past 12 months.  

A 20 percent evaluation is warranted when the veteran has 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  A 40 
percent evaluation is warranted when the veteran has 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  A 60 
percent evaluation is warranted when the veteran has 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  These criteria are the same 
in the amendment effective September 26, 2003.

For purposes of assigning evaluations under Code 5242, an 
"incapacitating episode" is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, Note 1 (2009).  

There is no evidence that the Veteran has ever had any 
incapacitating episodes as defined by the applicable 
regulations of at least one week due to his back disability 
(nothing to indicate any bed rest prescribed by a physician).  
Therefore, the Formula for Rating Intervertebral Disc 
Syndrome does not serve as a basis for an increased 
evaluation here for any portion of the rating period on 
appeal.  

Effective September 26, 2003, the regulations regarding 
diseases of and injuries to the spine, to include 
intervertebral disc syndrome, were again revised.  Under 
these regulations, the veteran's intervertebral disc syndrome 
is evaluated under the General Rating Formula for Diseases 
and Injuries of the Spine, or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
The new criteria apply with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  

As of September 26, 2003, important for this claim, a 10 
percent evaluation is warranted under the General Rating 
Formula for Diseases and Injuries of the Spine when (1) 
forward flexion of the thoracolumbar spine is greater than 60 
degrees but not greater than 85 degrees; (2) the combined 
range of motion of the thoracolumbar spine is greater than 
120 degrees but not greater than 235 degrees; (3) there is 
muscle spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; or (4) there is 
vertebral body fracture with loss of 50 percent or more of 
the height.

A 20 percent evaluation is warranted under the General Rating 
Formula for Diseases and Injuries of the Spine when (1) 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but less than 60 degrees; (2) the combined range of 
motion of the thoracolumbar spine is not greater than 120 
degrees; or (3) there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  

The Veteran was afforded a VA medical examination in August 
2005.  He reported flares of low back pain since the mid-
1990s.  He reported no radicular pain associated with the 
back symptoms.  There were no neurological symptoms involving 
the lower extremities and no history of bladder or bowel 
dysfunction.  Flares occurred every 4 to 5 months with a 
duration of 3 to 4 days.  The flares were described as mild 
in intensity, and the symptoms may be precipitated by golf 
and alleviated by rest.  The Veteran reported no therapy and 
no use of assistive devices.  He reported avoiding golf 
during flares of pain.  The symptoms did not affect his 
walking.  He reported no incapacitating episodes in the 
previous 12 months.  

Overall, the Board must find that the Veteran's statements 
provide factual evidence against this claim, indicating a 
"mild" problem with very minimal issues associated with the 
back disability.

Upon physical examination, gait was normal, with no evidence 
of muscle atrophy.  Muscle strength was 5/5 in all muscle 
groups.  There was no sensory abnormality.  Straight leg 
raising was negative bilaterally.  The examiner noted no 
focal tenderness, abnormal spinal contour, muscle spasm, or 
guarding.  Flexion was 90/90 degrees, extension was 30/30 
degrees, right and left lateral flexion were each 30/30 
degrees, and right and left lateral rotation were each 30/30 
degrees.  Repetitive range of motion testing with repeated 
forward bending elicited no pain, reduction in range of 
motion, fatigability, or incoordination.  X-rays indicated 
degenerative disc disease and degenerative joint disease of 
the lumbar spine.  The examiner diagnosed degenerative disc 
and joint disease of the lumbosacral spine.

The Veteran was afforded a second VA examination in December 
2007.  He reported that he develops low back tightness 
approximately one day per week but did not complain of any 
overt low back pain.  He stated that he had never had 
radiating pain into the lower extremities.  He stated that he 
will have one episode per year of low back pain and spasm 
that will require 30 minutes to 1 hour of bed rest before he 
can stretch the back out and return to his activities.  He 
treats his chronic intermittent low back tightness with 
applications of a heating pad, stretching, and Motrin.  His 
activities of daily living and employment are not impaired by 
his chronic intermittent low back condition (providing more 
evidence against this claim).  He stated that his low back 
condition does not limit his exercise activities and that he 
can safely lift 100 pounds and is only limited by his low 
back with prolonged sitting.  He stated that after about an 
hour of driving in the car or sitting in a right angle chair 
that he will develop back tightness that requires getting up 
and stretching to relieve.  He reported the ability to 
actively participate in working out on a regular basis, and 
playing basketball, tennis and golf.

Upon physical examination, the Veteran walked with a totally 
normal gait without assistive devices.  There was no evidence 
of kyphosis or scoliosis.  The examiner found no lumbar spasm 
or tenderness.  Extension was 0 to 30 degrees with no pain.  
Flexion was 0 to 90 degrees with no pain.  Left and right 
lateral rotation was 0 to 30 degrees to each side with no 
pain.  Left and right lateral bending was 0 to 30 degrees to 
each side with no pain.  Straight leg raising was 0 to 60 
degrees with tightness at 60 degrees in the hamstrings and 
low back.  There was no change in active or passive range of 
motion during repeat testing.  X-rays indicated degenerative 
disc and joint disease of the lumbar spine with some mild 
worsening compared to the prior exam.  The examiner's 
impression was of multilevel lumbar spine degenerative joint 
and disc disease.

The Board finds these examinations to be entitled to great 
probative weight, as they took into account the Veteran's 
medical history as well as complete physical examinations.  
The findings of the examinations are probative against this 
claim, as the Veteran did not exhibit forward flexion of the 
thoracolumbar spine less than 85 degrees, nor a combined 
range of motion of the thoracolumbar spine less than 235 
degrees, nor was there muscle spasm, guarding, localized 
tenderness, or vertebral body fracture with loss of 50 
percent or more of the height.

Moreover, in reaching this determination, the Board has 
appropriately considered additional functional limitation due 
to factors such as pain and weakness.  Therefore, there is no 
basis for a higher evaluation under the general rating 
formula for diseases and injuries of the spine for any 
portion of the rating period on appeal.  Without considering 
pain and X-ray results, there would be no basis for the 
current evaluation at this time. 

The evidence in this case clearly shows continuing low back 
impairment by X-ray.  However, the Board is obligated to 
apply the regulatory criteria which have been set forth 
earlier.  The preponderance of the evidence is against a 
finding that the criteria for an increased rating have been 
met under any of the applicable versions of the rating 
criteria for the low back disability.  The overall medical 
reports show no limitation of motion.  There have been no 
incapacitating episodes to warrant a higher rating under disc 
disease criteria and the Veteran himself has indicated the 
very minimal nature of the problem at this time, clearly 
indicating that this problem does not impact his ability to 
work. 

4.  Right and left ankles

Under the Rating Schedule, impairments of the ankle are 
evaluated by application of the Diagnostic Codes 5270 through 
5274.  Under DC 5270, a 20 percent disability rating is 
awarded for ankylosis in plantar flexion, less than 30 
degrees.  Under DC 5271, a 10 percent disability rating is 
awarded for moderate limited motion of the ankle, and a 20 
percent disability rating is awarded for marked limited 
motion of the ankle.  Under DC 5272, a 10 percent disability 
rating is awarded for ankylosis of the subastragalar or 
tarsal joint in good weight-bearing position, and a 20 
percent disability rating is awarded for ankylosis of the 
subastragalar or tarsal joint in poor weight-bearing 
position.  Under DC 5273, a 10 percent disability rating is 
awarded for malunion of the os calcis or astragalus with 
moderate deformity, and a 20 percent disability rating is 
awarded for malunion of the os calcis or astragalus with 
marked deformity.  Under DC 5274, a 20 percent disability 
rating is awarded for astragalectomy.

A disability may receive a greater evaluation if there is 
additional functional impairment or loss or painful motion.  
38 C.F.R. §§ 4.10, 4.40, 4.59.  For the joints in particular, 
special attention is paid to the disability if there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, or pain on 
movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 3.45.

In the December 2005 rating decision on appeal, the Veteran 
was granted service connection for the right and left ankle 
disabilities at a noncompensable evaluation, effective at 
separation.  During the pendency of this appeal, the RO 
issued a July 2008 Decision Review Officer rating decision 
increasing the evaluations for each ankle disability to 10 
percent, effective December 12, 2007.  The Veteran contends 
that he merits higher evaluation for his right and left 
ankles.

The Veteran was afforded a VA medical examination in August 
2005.  The Veteran reported recurrent sprains of the right 
ankle since approximately 1978 and recurrent sprains of the 
left ankle since approximately 1980.  He reported mild ankle 
pain of both ankles following running activities.  Flares of 
pain occurred at the time of sprains, approximately every 2 
years, with pain and swelling for about one week.  Symptoms 
were precipitated by physical activities.  He reported no use 
of assistive devices or therapy.  The Veteran reported that 
he restricted his running to approximately 3.5 miles 
secondary to recurrent ankle symptomatology.  He reported 
that he may use an elastic sleeve on the left ankle for 
participation in basketball.

On physical examination of the ankles, there was no edema, 
deformity, or significant focal tenderness.  Both joints were 
stable with negative anterior and posterior drawer signs.  
Range of motion included dorsiflexion 0 to 20 degrees 
bilaterally and plantar flexion 0 to 45 degrees bilaterally.  
Repetitive range of motion testing against resistance 
elicited no pain, no reduction of range of motion, no 
fatigability, and no incoordination.  Gait was normal and 
there was no evidence of muscle atrophy or sensory 
abnormality.  X-rays of the ankles indicated degenerative 
changes bilaterally with slight bony compromise of the ankle 
mortise.

The examiner diagnosed recurrent sprains of the right and 
left ankles with associated post-traumatic arthritis.

The Board finds that this report and Veteran's statements 
provides overall highly probative evidence against these 
claims, indicating that the criteria for an initial 
compensable rating were not met prior to December 12, 2007 
based on objective evaluation.  The Veteran's ankles both 
showed no objective evidence of painful or limited motion.  
His own statements indicate a high ability to function. 

The Veteran was afforded a second VA examination in December 
2007.  He reported chronic intermittent bilateral ankle pain.  
He reported awakening in the morning with no symptoms but if 
he performs vigorous athletic activity he will predictably 
develop bilateral ankle pain rated at 4/10 in severity.  He 
treats post-exercise ankle pain with Motrin.  He wears 
bilateral ankle braces when playing basketball but uses no 
other assistive devices.  He reported that both ankles are 
chronically unstable in that he can sustain with minimal 
trauma an eversion ankle injury on either side simply by 
stepping on a small stone incorrectly.  He reported that his 
activities of daily living and employment are not impaired by 
his ankle disabilities.  He limits his exercise to running 3 
miles at a time, 3 days per week.  He stated that he can walk 
or stand for 4 to 5 hours straight without ankle pain.  He 
has no problems with prolonged sitting due to his ankles.

Upon physical examination, a neurological exam and muscle 
strength testing of the lower extremities were normal.  There 
was no deformity of the ankles with the exception of 5 
degrees of valgus deviation of the distal Achilles tendons 
with pes planus demonstrated with weight-bearing.  Bilateral 
dorsiflexion was 0 to 10 degrees with no pain.  Bilateral 
plantar flexion was 0 to 45 degrees with no pain.  Bilateral 
inversion was 0 to 20 degrees with no pain.  Bilateral 
eversion was 0 to 15 degrees with no pain.  Gait was normal 
without the use of any assistive devices.  X-rays of the left 
ankle revealed degenerative changes of the ankle with 
possible loose body overlying the lateral aspect of the talar 
dome.  X-rays of the right ankle revealed degenerative 
changes with possible previous avulsion injury of the medial 
malleolus.  The diagnosis was bilateral ankle degenerative 
joint disease.

Based upon the results of this December 2007 VA examination, 
the RO increased the evaluations for both ankles to 10 
percent disabling, for objective evidence of moderate 
limitation of motion.

The Board finds that this report provides overall highly 
probative evidence against these claims, indicating that the 
criteria for a disability evaluation greater than 10 percent 
for either ankle are not met at any time based on objective 
evaluation.  The Veteran's left ankle showed no effusion, no 
instability, no ankylosis, no malunion of the os calcis or 
astragalus, and moderate limitation of motion due to pain.  

All results above, as well as the opinions of the VA 
examiners, provide evidence against these claims, clearly 
indicating that the higher criteria under the diagnostic 
codes are not met during any part of the appeal period. 

The Board has taken into account all diagnostic codes that 
may be applied for ankle injuries.  The Veteran is currently 
rated at 10 percent disabled for right and left ankle 
disabilities, which already takes into account moderate 
limitation on range of motion due to pain of both major 
joints.  It is important for the Veteran to understand that 
his pain is, in part, the basis for the 10 percent 
evaluations.

The next higher, 20 percent, rating for the ankles requires 
ankylosis of the joint or marked limited motion of the ankle.  
The Board notes that the August 2005 and December 2007 VA 
examinations show that the Veteran's right and left ankles do 
not meet the criteria for compensable evaluations prior to 
December 12, 2007, and the do not meet the criteria for 20 
percent evaluations at any time.

In summary, the schedular criteria for compensable 
evaluations for right and left ankle disabilities were not 
met prior to December 12, 2007, and the next higher, 20 
percent, rating for right and left ankle disabilities have 
not been met at any time, and such ratings are not warranted.  
The facts and examinations cited above provide negative 
evidence against the Veteran's claims and show that his 
ankles do not meet the diagnostic criteria for compensable 
evaluations prior to December 12, 2007 or for 20 percent 
evaluations at any time.  Upon a complete review of the 
evidence of record, the Board finds no basis to award 
increased disability ratings for the right and left ankle 
disabilities.  38 C.F.R. § 4.7.  

The Board has taken into consideration the Veteran's lay 
statements, but finds that they are outweighed by the post-
service medical evidence cited above.  Without taking into 
consideration the Veteran's complaints, the current 
evaluations could not be justified based on the objective 
medical evidence and studies.  

Since the present appeal arises from an initial rating 
decision which established service connection and assigned 
initial disability ratings, it is not only the present level 
of disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found. See Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board finds that the criteria for compensable 
evaluations were not met prior to December 12, 2007, and the 
criteria for 20 percent evaluations have not been met at any 
time to warrant staged ratings for right and left ankle 
disabilities.  

Simply stated, the Board does not find evidence that the 
Veteran's disability evaluations should be increased for any 
separate period based on the facts found during the appeal 
period.  The evidence of record from the day the Veteran 
filed his claims to the present supports the conclusion that 
he is not entitled to additional increased compensation 
during any time within the appeal period.

The Board has considered whether the Court's precedents 
support the availability of separate ratings under Diagnostic 
Code 5003.  See VAOPGCPREC 23-97.  Diagnostic Code 5003 
provides that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate Diagnostic Codes for the specific joint 
or joints involved.  When, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added, and rated as a single disability under 
the Diagnostic Code for degenerative or hypertrophic 
arthritis.  Limitation of motion must be objectively 
confirmed by such findings as swelling, muscle spasm or 
satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71(a).  However, based on the evidence cited above, a 
separate evaluation utilizing the VA General Counsel's 
Opinion in VAOPGCPREC 23-97 and the Court's rationale in 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) is not 
warranted, or even if warranted, could not produce increased 
evaluations.  

In deciding the Veteran's increased evaluation claims, the 
Board has considered the determination in Hart v. Mansfield, 
21 Vet. App. 505 (2007), and whether the Veteran is entitled 
to increased evaluations for separate periods based on the 
facts found during the appeal period.  As noted above, the 
Board does not find evidence that the Veteran's right and 
left ankle disabilities, low back disability, or residuals of 
left tympanoplasty should be additionally increased for any 
other separate period based on the facts found during the 
whole appeal period.  The evidence of record supports the 
conclusion that the Veteran is not entitled to additional 
increased compensation during any time within the appeal 
period.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the Veteran is 
not adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.  Accordingly, the Board finds that the 
preponderance of the evidence is against compensable initial 
ratings for right and left ankle disabilities prior to 
December 12, 2007, against ratings greater than 10 percent 
for right and left ankle disabilities at any time, against 
compensable initial rating for a low back disability, and 
against a compensable initial rating for residuals of left 
tympanoplasty.  38 C.F.R.  § 4.3.

Duties to notify and to assist

When addressing the merits of the Veteran's claims on appeal, 
the Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in July 2005, November 2007, and June 2008.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The RO obtained service treatment records and the Veteran was 
afforded VA examinations in August 2005 and December 2007.

The appellant and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to assist has prejudiced him in the adjudication of 
his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board has decided upon the merits of the 
appellant's appeal.  

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


